OPINION — AG — THE LAWS OF THE STATE OF OKLAHOMA DO NOT AUTHORIZE THE STATE GUARANTEE AGENCY TO REGULATE THE ACQUISITION OF STUDENT LOANS BY THE STUDENT LOAN MARKETING ASSOCIATION. WHERE A LENDER, PARTICIPATING IN THE STUDENT LOAN PROGRAM ESTABLISHED PURSUANT TO 70 O.S. 1971 622 [70-622] AND 70 O.S. 1971 623 [70-623], TRANSFER ANY SUCH STUDENT LOANS CARRY THE GUARANTEE OF THE STATE GUARANTEE AGENCY, SUCH LENDER IS NOT RELIEVED OF ITS OBLIGATION TO MAKE A REASONABLE COLLECTION EFFORT IN REGARD TO SUCH LOANS, AND THE STATE GUARANTEE AGENCY IS NOT PERMITTED UNDER THE LAWS OF THE STATE OF OKLAHOMA TO RELIEVE THE LENDER OF SUCH OBLIGATION. CITE: 70 O.S. 1971 622 [70-622] (GERALD E. WEIS)